DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim(s) 1 and 13 is/are objected to because of the following informalities:  
In claim 1, line 4, the recitation “the inlet ports” should read –the first and second inlet ports--.
In claim 1, line 9, the recitation “which portion of the inner circumference” should read --[[which]]wherein the at least a portion of the inner circumference--.
In claim 13, line 1, the recitation “the cross-section” should read –[[the]]a cross-section--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 16-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation “the flow through the second inlet port is lower than the flow through the first inlet port” in lines 12-13; however, the claim is unclear as to what parameter is being compared (i.e., flow rate, temperature, pressure, or flow velocity).  For the purpose of examination, it is assumed that the recitation “the flow through the second inlet port is lower than the flow through the first inlet port” in claim 16, lines 12-13, should read –[[the]]a second flow rate through the second inlet port is lower than [[the]]a first flow rate through the first inlet port--.
Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because they depend on a rejected base claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 10, 11, 13, 14, 16 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by US2006/0162792 (“Oh”).
Regarding claim 1, Oh discloses a mixing valve (see figs. 9 and 10) comprising: a first inlet port (“A” port); a second inlet port (“B” port) extending transverse to said first inlet port; an outlet port (“AB” port), wherein the inlet ports open out into a valve chamber (chamber within which valve ball 1014 is disposed) and the outlet port branches off the valve chamber; a movable valve element (1014) arranged inside the valve chamber; and an obstruction (spherical surface portion of seat(s) 400 or 500) inside the second inlet port, the obstruction protruding from an inner circumference of the second inlet port into an interior of the second inlet port, and extending along at least a portion of the inner circumference (see fig. 10), which portion of the inner circumference is located on an inner side of the second inlet port that is distant from the first inlet port (obstruction(s) 400 and 500 extend around an entirety of a periphery of the second port).
Regarding claim 2, Oh discloses the first inlet port (“A” port) and the outlet port (“AB” port) are arranged on opposite sides of the valve chamber (chamber within which valve ball 1014 is disposed) with the second inlet port (“B” port) being arranged between the first inlet port and the outlet port (see fig. 9).
Regarding claim 3, Oh discloses the obstruction (spherical surface portion of seat(s) 400 or 500) is arranged in a half (spherical surface portion of seat(s) 400 or 500 span the entire circumference of circumferential rings thereof) of the inner circumference of the second inlet port (“B” port) located on an inner side of the second inlet port that is distant from the first inlet port (“A” port).
Regarding claim 4, Oh discloses the obstruction (spherical surface portion of seat(s) 400 or 500) extends along the inner circumference of the second inlet port (“B” port) in an angle greater 90° (spherical surface portion of seat(s) 400 or 500 span the entire circumference of circumferential rings thereof).
Regarding claim 5, Oh discloses the obstruction (spherical surface portion of seat(s) 400 or 500) has a first surface (concave surface proximal to valve ball 1014) on a downstream side, downstream with respect to a flow direction (see flow direction of flow “B” in fig. 10) along a longitudinal axis of the second inlet port (“B” port); the first surface extends angled with respect to the longitudinal axis of the second inlet port (see cross-section of fig. 10).
Regarding claim 6, Oh discloses the first surface (concave surface of spherical surface portion of seat(s) 400 or 500 proximal to valve ball 1014) is angled for a flow direction at an angle between 15° and 90° with respect to the longitudinal axis (inner surface of seats 400 and 500 are spherically shaped so direct flow in a direction tangential to the spherical surface, which is less than 90°).
Regarding claim 7, Oh discloses the obstruction (spherical surface portion of seat(s) 400 or 500) and an adjacent circumferential wall (circumferential outer wall/ring of seat(s), 400 or 500) define a pocket area (spherical pocket area between spherical surface portion of seat(s) 400 or 500, and valve ball 1014; see fig. 10) on a downstream side (side proximate valve ball 1014) of the obstruction.
Regarding claim 10, Oh discloses the obstruction (spherical surface portion of seat(s) 400 or 500) is at least partly arranged on an insert (400 or 500) which is inserted into the second inlet port (port through which flow “B” flows).
Regarding claim 11, Oh discloses at least a portion of the obstruction (spherical surface portion of seat(s) 400 or 500) is integrally formed with a valve element comprising a valve seat (seat(s) 400 or 500) for the valve element.
Regarding claim 13, Oh discloses the cross-section (cross-section of top end, relative to the orientation of fig. 10, of “B” port) of the second inlet port (“B” port) is enlarged upstream of said obstruction (spherical surface portion of seat(s) 400 or 500).
Regarding claim 14, Oh discloses the valve element (1014) being ball shaped (see figs 9 and 10).
Regarding claim 16, Oh discloses (see figs. 9 and 10) a heating or cooling system (“HVAC systems”; see specification paragraph [0003]) comprising mixing valve (1000; see figs. 9 and 10), the mixing valve comprising: a first inlet port (“A” port); a second inlet port (“B” port) extending transverse to said first inlet port; an outlet port (“AB” port), wherein the inlet ports open out into a valve chamber (chamber within which valve ball 1014 is disposed) and the outlet port branches off the valve chamber; a movable valve element (1014) arranged inside the valve chamber; and an obstruction (spherical surface of seat(s) 400 or 500) inside the second inlet port, the obstruction protruding from an inner circumference of the second inlet port into an interior of the second inlet port, and extending at least along a portion of the inner circumference (see figs. 9, 10, 11A, 11B, 13A and 13B), which portion of the inner circumference is located on an inner side of the second inlet port that is distant from the first inlet port (spherical portion of seat(s) 400 and 500 extend around an entire periphery of seat(s) 400 and 500), wherein the first inlet port and the second inlet port are configured to deliver fluid flows of different temperature (see specification paragraph [0002]; in order to maintain a desired temperature of flow through mixed port “AB”, the temperatures of flows through ports “A” and “B” must inherently be different) and in at least one operational condition (see position of fig. 9) the flow through the second inlet port is lower than the flow through the first inlet port (there is zero flow through second inlet port “B”).
Regarding claim 18, Oh discloses the first inlet port (“A”) and the outlet port (“AB”) are arranged on opposite sides of the valve chamber (chamber within which valve ball 1014 is disposed) with the second inlet port (“B”) being arranged between the first inlet port and the outlet port (see figs. 9 and 10).
Regarding claim 19, Oh discloses the obstruction (spherical surface of seat(s) 400 or 500) extends along the inner circumference of the second inlet port (“B”) in an angle greater 90° (the spherical surface of seat(s) 400 and 500 extend around an entirety of the inner periphery of the circumferential wall/ring).
Regarding claim 20, Oh discloses the obstruction (spherical surface of seat(s) 400 or 500) has a first surface (concave surface of seat(s) 400 or 500) on a down-stream side (bottom side, relative to the orientation of fig. 10), downstream with respect to flow direction along a longitudinal axis of the second inlet port (“B”); and the first surface extends angled with respect to the longitudinal axis of the second inlet port (since the inner surface of seat(s) 400 and 500 is spherical, all portions of the surface are angled relative to the longitudinal axis of port “B”).
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh, as applied to claim 1 above, in view of GB259996 (“Hobbs”).
Regarding claim 15, Oh discloses the invention as claimed except for a temperature sensor arranged on or in the second inlet port, upstream of the obstruction.
However, Hobbs teaches a mixing valve having first (134) and second (136) inlet ports, each having respective temperature sensors (154a and 154b) upstream of a mixing chamber (118).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Oh by employing respective temperature sensors in the first and second inlet ports, as taught by Hobbs, so as to be able to better monitor and control the temperature of mixed flow through the valve.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of design choice, as applied to claims 15 and 16 above, and further in view of EP2821679 (“Johansson”).
Regarding claim 17, Oh discloses the invention as claimed except is silent to a heat source; and a return line of at least one heating or cooling circuit, wherein the first inlet port is connected to the heat source and the second inlet port is connected to the return line.
However, Johansson teaches (see figs. 4 and 5a-5d) a heating system comprising: a heat source (53); and a return line (63) of a heating circuit, wherein a first inlet port (9) is connected to the heat source and a second inlet port (13) is connected to the return line.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Oh by configuring the first inlet port to be connected to a heat source and the second inlet port to be connected to a return line, as taught by Johansson, so as to have a heating system wherein the discharge temperature can be better regulated.
Allowable Subject Matter
Claim(s) 8, 9 and 12 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 8, the closest prior art does not disclose or render obvious the mixing valve, wherein a radial extent of the obstruction with respect to the longitudinal axis of the second inlet port is in the range of 3% to 25% of an inner diameter of the second inlet port, in combination with the limitations of the base claim.
Regarding claim 9, the closest prior art does not disclose or render obvious the mixing valve, wherein a distance between an outer circumferential surface of the valve element, with the second inlet port closed, and a free end of the obstruction closest to the valve element is in a range between zero and a length of the inner diameter of the second inlet port, in combination with the limitations of the base claim.
Regarding claim 12, the closest prior art does not disclose or render obvious the mixing valve, wherein at least a portion of the obstruction is integrally formed with at least a portion of a valve housing defining the second inlet port, in combination with the limitations of the base claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  DE102010006861A1 discloses a three-way ball valve having one inlet port with a check valve disposed therein.  US10184574 discloses a mixing valve having two inlet ports, each having a respective check valve disposed therein, wherein the two inlet ports having respective openings, which are arranged perpendicularly to one another.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hailey K. Do whose direct telephone number is (571)270-3458 and direct fax number is (571)270-4458.  The examiner can normally be reached on Monday-Thursday (8:00AM-5:00PM ET) and Friday (8:00AM-12:00PM ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Kenneth Rinehart at 571-272-4881, Mary E. McManmon at 571-272-6007, or Craig M. Schneider at 571-272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HAILEY K. DO/Primary Examiner, Art Unit 3753